Defendant appeals from a judgment convicting him of the crimes of grand larceny in the first and second degree, petit larceny, and forgery in the third degree, and from various intermediate orders. Judgment of conviction and orders denying motion for new trial, denying motion in arrest of judgment, overruling demurrer, consolidating indictments, denying adjournment, and denying motion to dismiss the indictments and to take testimony on alleged constitutional questions, unanimously affirmed. (Code Grim. Pro. § 542.) Present — Close, P. J., Hagarty, Carswell, Adel and Taylor, JJ.